DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of siRNA, mRNA, within exon 7, and NAFLD in the reply filed on 9/12/22 is acknowledged.
Claims 21-27, 30-32, and 34-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/22.
The claims are directed to siRNAs targeting SEQ ID NO: 21, which is disclosed in the specification as being a cDNA sequence.  Applicant elected mRNA, which is disclosed as SEQ ID NO: 12 for Transcript A and is not claimed.
Claims 21, 24, 38, and 41 are withdrawn because it is directed to siRNAs that target a cDNA sequence rather than a mRNA sequence.
Claims 22, 23, 39, and 40 are withdrawn because they are directed to antisense rather than siRNA.
Claims 25 and 42 are withdrawn because it is directed to spanning the exon6-exon7 boundary rather than the elected within exon 7; and because it is directed to siRNAs that target a cDNA sequence rather than a mRNA sequence.
Claims 26, 27, 43, and 44 are withdrawn because they are directed to shRNA rather than siRNA.
Claims 30-32  and 34-37 are withdrawn because they recited liver diseases other than the elected NAFLD.
The specification discloses that exon 7 is nucleotides 17599-19118 at page 23.  The mRNA sequence is 900 nucleotides in length.  The cDNA is 2,397 nucleotides in length. It is unclear which sequence by SEQ ID NO contains exon 7 at nucleotides 17599-19118.
Claim 24 recites that exon 7 is within SEQ ID NO: 21 but the specification discloses SEQ ID NO: 21 as a 2,397 nt cDNA and that exon 7 is at nucleotides 17599-19118.
There does not appear to be a SEQ ID NO that can be searched for exon 7 as claimed. 
Additionally, the elected siRNA targets mRNA sequences rather than a cDNA sequence.  None of the sequences that are listed in the table in the specification with respect to Transcript A have nucleotides 17599-19118 (exon 7 as claimed).
Without further description of which SEQ ID NO is exon 7 or which nucleotides within which SEQ ID NO are exon 7, the patent office cannot search and examine exon 7 of HSD17B13 Transcript A.
It is noted that siRNAs targeting SEQ ID NO: 21 appear to be free of the prior art.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in Figure 7, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings filed on 3/31/22 and 4/12/22 are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 28, 29, 33, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses a method of determining a subject’s susceptibility to developing a liver disease, more specifically chronic liver disease via performing an assay to determine whether a thymine is inserted between positions of the HSD17B13 gene corresponding to positions 12665 and 12666 of SEQ ID NO: 1, or whether a thymine is present at a position of the variant HSD17B13 gene corresponding to position 12666 of SEQ ID NO:2; and b) classifying the human subject as being at decreased risk for developing the liver disease if a thymine is inserted between the positions corresponding to positions 12665 and 12666 of SEQ ID NO:1 of the wild type HSD17B13 gene or if a thymine is present at a position corresponding to position 12666 of SEQ ID NO:2 of the variant HSD17B13 gene, or classifying the human subject as being at increased risk for developing the liver disease if a thymine is not inserted between the positions of the HSD17B13 gene corresponding to positions 12665 and 12666 of SEQ ID NO:1 or if a thymine is not present at a position of the variant HSD17B13 gene corresponding to position 12666 of SEQ ID NO:2.
The method disclosed in the specification is not claimed and represents a single species of methods of determining susceptibility to chronic liver disease that is not representative of the entire claimed genus.  The specification does not adequately describe the genus of individuals that meet the instant limitation of being susceptible to developing a chronic liver disease.  Even those determined to be at a decreased risk from the disclosed method would still be considered susceptible as claimed, but less susceptible than those determined to be at a higher risk from the claimed method.
Claim 33 recites treating a subject who has an increased risk for progression to more clinically advanced stages of any possible liver disease.  However, the specification does not adequately describe this genus of subjects and therefore any subject could be considered to meet this limitation in absence of a step of determination of a specific parameter that has been determined to result in increased risk of the instant genus of diseases.
Any human could be considered to be susceptible of developing a chronic liver disease in the absence of further description of the criteria for this population of subjects.
Additionally the claims do not recite any method step for determining if a subject is a carrier of the HSD17B13 rs72613567 variant.  The only method step is introducing a siRNA that hybridizes to a HSD17B13 genomic nucleic acid molecule or mRNA.  It appears that claim 20 is missing an essential step of determination of whether the individual is a carrier of the HSD17B13 rs72613567 variant.
Without recitation of a step to determine if the subject is a carrier of the HSD17B13 rs72613567 variant, the claim recites a genus of subjects that have not been adequately described in the specification.  The method does not require treatment of any specific condition, but rather broad treatment of any possible condition.

Claims 20, 28, 29, 33, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting HSD17B13 with a siRNA targeted to SEQ ID NO: 12 (not claimed but disclosed as the elected mRNA), does not reasonably provide enablement for a method of treating any subject that is susceptible to any chronic liver disease or any subject who is at increased risk for progression to more clinically advanced stages of any possible liver disease via delivery of any siRNA that hybridizes to any HSD17B13 mRNA sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a method of treating a subject who is not a carrier of the HSD17B13 rs72613567 variant or anyone that is susceptible to developing any possible chronic liver disease.
With regards to susceptibility to any possible chronic liver disease, the specification does not draw an adequate nexus between inhibition of any HSD17B13 mRNA sequence and a predictable outcome of treatment of any subject who has or is susceptible to developing any possible chronic liver disease, which could be anybody as set forth in the written description rejection above.
Claim 33 does not require for the subject to not be a carrier of the HSD17B13 rs72613567 variant, but rather is directed to a method of treating any subject who has an increased risk for progression to more clinically advanced stages of any possible liver disease via inhibition of HSD17B13, which could be anybody as set forth in the written description rejection above.
Inhibition of any HSD17B13 sequence alone has not been demonstrated to result in a treatment effect in any subject who has an increased risk for progression to more clinically advanced stages of any possible liver disease.
The specification does not draw an adequate nexus between inhibition of any HSD17B13 sequence and a predictable outcome of treatment of any subject who has an increased risk for progression to more clinically advanced stages of any possible liver disease.
It is noted that the method does not require treatment of any specific condition, but rather broad treatment of any possible condition, which is a scope that is not enabled by the instant specification.
The specification discloses that HSD17B13 is localized in lipid droplets in the liver, which is consistent with the role in the pathogenesis of fatty liver disease, but does not demonstrate that inhibition via HSD17B13 siRNA targeting mRNA results in treatment of the instant claim breadth.
The specification hypothesizes that although the instantly claimed variant (which is not even required by claim 33) was not significantly associated with clinical diagnoses or measurements other than chronic liver disease, the clinical effects of the variant allele may be specific to chronic liver disease.  This is not enabling for treatment of the instant genus of subjects. 
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad treatment method as claimed encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any siRNA that hybridizes to any HSD17B13 mRNA and decreases expression would result in treatment of the instant claimed genus of subjects in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful RNA interference.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 28, 29, 33, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 28, 29, 33, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determination of whether the individual is a carrier of the HSD17B13 rs72613567 variant.
Without recitation of this step, the method is directed to treating a subject with an undefined risk as explained in the written description rejection, above.
Claim 33 does not require that the patient not have the variant recited in claim 20, which appears to be essential to the method.
Recitation of a method treating a subject who has been determined to have an increased risk of progression via the instantly disclosed determination method via administration of the instantly recited inhibitors, for example, would overcome this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/           Primary Examiner, Art Unit 1635